EXHIBIT 10(xxx)

SUPPLEMENTAL PENSION AGREEMENT

This Supplemental Pension Agreement (the Agreement) is entered on the date
indicated below between J. Michael Luttig (the Executive) and The Boeing Company
(the Company). The Company hereby agrees to the following:

 

  1. In addition to any pension benefits Executive earns under any qualified or
nonqualified retirement plan sponsored by the Company, the Company agrees to pay
Executive the sum of $225,000 each year until Executive’s death, commencing the
first of the month after Executive reaches age 65, or in the event of
Executive’s death, to Executive’s beneficiary until Executive would have reached
age 85, to be paid as follows:

 

  a. Subject to paragraph 4.a., a lump sum payment of the net present value of a
life and 20-year certain annuity commencing the first of the month after
Executive reaches age 65, as calculated by the Company’s actuary using the same
actuarial assumptions as in effect under the Company’s Pension Value Plan for
calculating lump sum payments as of the date such payment is payable. The lump
sum will be paid within 30 days after the earlier of (i) the date Executive
reaches age 65, or (ii) the date Executive ”separates from service” (as defined
below) for any reason, subject to paragraph 4.a.; provided that if Executive is
a “specified employee” (as defined below), such lump sum payment shall be made
as of the first day of the month following the six month anniversary of the date
Executive separates from service (or earlier, if Executive dies), plus simple
interest for such six-month delay (or shorter period in the event of Executive’s
death) calculated at the discount rate used to determine the lump sum.

 

  b. Subject to paragraph 4.a., if Executive dies prior to receiving any payment
under paragraph 1.a., the net present value of the lump sum payment under
paragraph 1.a. as of Executive’s death will be paid to Executive’s beneficiary
(or if none, because either Executive has not designated one or the most
recently designated beneficiary predeceases Executive, to Executive’s Estate)
within 30 days following such death.

 

  2. Executive may elect to change the form and timing of payment under
paragraphs 1.a. and 1.b. above as follows:

 

  a. Prior to December 31, 2007, Executive may elect to change the form and
timing of payment under paragraph 1 above to a life and 20-year certain annuity
commencing the first of the month after Executive reaches age 65, or to defer
payment of the lump sum to a later payment date, by executing a mutually
acceptable payment election form with the Company, subject to the provisions of
Internal Revenue Service Notice 2006-79 and the Treasury Regulations under
Section 409A of the Internal Revenue Code, as amended (the “Code”).



--------------------------------------------------------------------------------

  b. On and after January 1, 2008, Executive may elect to change the form and
timing of payment under paragraph 1 above (as the same may have been changed
under 2.a. above) to a life and 20-year certain annuity commencing the first of
the month after Executive reaches age 65, or to defer payment of the lump sum to
a later payment date, by executing a mutually acceptable payment election form
with the Company, provided that, to the extent required by Section 409A of the
Internal Revenue Code, such payment election form (i) must be executed at least
twelve months prior to the date payment was otherwise scheduled to be made,
(ii) may not take effect until at least 12 months after the date on which the
election is made, and (iii) must specify a payment date that is at least five
years after the date payment was otherwise scheduled to be made. If any such
change or deferral results in a payment that is made or commences later than the
January after Executive reaches age 65, then:

 

  i. the applicable payment form shall be increased to the actuarial equivalent
of a life and 20-year certain annuity commencing the first of the month after
Executive reaches age 65, as calculated by the Company’s actuary; and

 

  ii. in the case of any installment payments, the date payments to Executive’s
beneficiary commence and end shall be correspondingly adjusted to reflect the
new scheduled payment commencement date plus 20 years.

 

  3. Applicable withholdings shall be made from all payments, and the Company
shall deduct from any payments any amounts owed by Executive to the Company.

 

  4. The payments described in paragraph 1 are subject to the following terms
and conditions:

 

  a. If within three years of commencing his employment Executive either
voluntarily leaves the Company or is terminated for cause, Executive shall be
entitled to no payments. Should either of those events occur after Executive’s
three-year anniversary, Executive (or Executive’s beneficiary or estate, as
applicable) shall remain entitled to the payments described in paragraph 1.

 

  b. If, at any time after commencement of employment and prior to reaching age
65, Executive is laid off or becomes unable to work on a permanent basis due to
disability (as defined below) or death, having not voluntarily left the Company
or been dismissed for cause within three years of commencing his employment,
Executive (or Executive’s beneficiary or estate, as applicable) shall remain
entitled to the payments described in paragraph 1.

 

  5.

The Compensation Committee of the Company’s Board of Directors (or its delegate)
shall make such rules, interpretations, determinations of fact and computations
under this Agreement as it may, in its sole and absolute discretion, deem
appropriate. Any decision of the Committee with respect to the

 

-2-



--------------------------------------------------------------------------------

 

Agreement, including (without limitation) any calculation of a payment, shall be
conclusive and binding on all persons. Nothing in this paragraph 5 shall give
the Committee the unilateral right to change the terms of this Agreement or the
amount of the payment due hereunder as described above.

 

  6. Except to the extent provided in the paragraph 4.a. above, the right of
Executive, his beneficiary or estate to receive payments under this Agreement
shall not be subject to anticipation, sale, assignment, pledge, encumbrance or
charge, nor shall such right be liable for or subject to the debts, contracts,
liabilities or torts of Executive or Executive’s beneficiary or estate.

 

  7. It is intended that any amounts payable under this Agreement and the
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with the provisions of Code Section 409A and the Treasury regulations
relating thereto so as not to subject Executive to the payment of interest and
tax penalty which may be imposed under Code Section 409A. In furtherance of this
interest, (a) the parties intend that the terms and provisions of this Agreement
be interpreted and applied in a manner that satisfies the requirements and
exemptions of code Section 409A, and (b) to the extent that any regulations or
other guidance issued under Code Section 409A after the date of this Agreement
would result in Executive being subject to payment of interest and tax penalty
under Code Section 409A, the parties agree to amend this Agreement in order to
bring this Agreement into compliance with Code Section 409A. For purposes of
this Agreement:

 

  a. “Disability” means Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

  b. “Separation from service” or “separates from service” means Executive’s
death, retirement or termination of employment from the Company within the
meaning of Code Section 409A. For purposes of determining whether a Separation
from Service has occurred, subsidiaries and affiliates of the Company are only
those included by using the language “at least eighty percent (80%)” to define
the controlled group under Code Section 1563(a) in lieu of the fifty percent
(50%) default rule stated in Treasury Regulation §1.409A-1(h)(3). A Separation
from Service is deemed to include a reasonably anticipated permanent reduction
in the level of services performed by Executive, to less than fifty percent
(50%) of the average level of services performed by Executive during the
immediately preceding 36-month period.

 

  c. “Specified employee” means an employee who is a “specified employee” within
the meaning of Code Section 409A. Specified Employee status is determined on the
last day of the prior calendar year, to take effect as of April 1 of the next
calendar year for a 12-month period. Notwithstanding the foregoing, Specified
Employees shall be determined by including the employees whom the Company
reasonably determines to be the 75 top-paid officers of the Company rather than
the 50 top-paid officers as provided under Code Section 416(i)(1)(A), to the
extent permitted under Code Section 409A.

 

-3-



--------------------------------------------------------------------------------

  8. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

Dated November 14, 2007.

J. Michael Luttig

Executive

The Boeing Company

By Rick Stephens

Title: Senior Vice President, Human Resources and Admin.

 

-4-